                                                                         FILED
                                                                       IN CLERK'S OFFICE
                                                                  U.S. DISTRICT COURT E D N Y
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                     ^ OCT 3 - 2019 it
 ERIC ADAMS,                                                      BROOKLYN OFFICE
                        Petitioner,
                                                        NOT FOR PUBLICATION
        -against-
                                                        MEMORANDUM & ORDER

 BLAKE R. DAVIS, Warden, and                            ^2-CV-01862(CBA)
 PETER A. NORLING,
                 Respondents.
                                                 -X

AMON,United States District Judge:

       On April 12,2012, Petitioner Eric Adams,proceeding pro se. filed a § 2241 petition,(D.E.

#1), and a motion for leave to proceed in forma pauperis("IFP"),(D.E.# 2), with this Court. On

April 24, 2012, the Court granted Adams's IFP motion for purposes of the Court's memorandum

and order and dismissed Adams's § 2241 petition. (D.E. dated April 24,2012.) The Court further

certified, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from its April 24, 2012 order would

not be taken in good faith and therefore denied IFP for purposes of an appeal. (Id) The Court

directed the Clerk of Court to close the action. (Id)

       On August 4, 2014, Adams filed a motion pursuant to Federal Rule of Civil Procedure

60(b)(6) seeking to vacate the Court's order dated April 24, 2012, and requesting to be refunded

the $455 filing fee he paid in connection with his appeal to the Court of Appeals for the Second

Circuit. (D.E. # 9.) On May 13, 2015, this Court issued a memorandum and order denying

Adams's Rule 60(b)(6) motion and denying his request for a refund. (D.E.# 12.) On January 25,

2016,the Second Circuit issued a mandate denying Adams's motion for IFP status and dismissing

his appeal because it "lacks an arguable basis either in law or in fact." (Mandate, Adams v. United

States, 12-cv-1862(CBA), D.E. #17.)

       Nearly a year after the Second Circuit issued this mandate, Adams filed with this Court a

"Motion that the Court Renew Notice ofAppeal ofRule 60(b)(6) Motion under New Case Number
to Allow Petitioner to Seek IFF Status in Both the District Court and Appeals Court." (D.E.#18.)

To the extent the Court understands Adams's request, the Court lacks jurisdiction to rule on it.

Goode V. Winkler. 252 F.3d 242, 245 (2d Cir. 2001)(internal quotation marks omitted)(quoting

Mendes Junior Int'l Co. v. Banco Do Brasil. S.A.. 215 F.3d 306,312(2d Cir. 2000))("The power

ofthe federal courts to extend the time limits on the invocation of appellate jurisdiction is severely

circumscribed."); see also Cohen v. Empire Blue Cross & Blue Shield. 142 F.3d 116,118-19(2d

Cir. 1998)(holding that the district court's ruling on the merits of plaintiffs motion for extension

oftime for filing notice ofappeal was improper and must be vacated). No further filings by Adams

under this docket number shall be accepted.

       This case is closed; the Clerk of Court is respectfully directed to mail a copy of this

Memorandum and Order to Mr. Adams and to not accept any further filings from him under this

docket number.




       SO ORDERED.



Dated: Octoberi2019                                      s/Carol Bagley Amon
       Brooklyn, New York
                                                      Carol Bagl^
                                                      United States District Judge
